
	
		III
		110th CONGRESS
		2d Session
		S. RES. 666
		IN THE SENATE OF THE UNITED STATES
		
			September 18
			 (legislative day, September 17), 2008
			Mr. Roberts (for
			 himself, Mr. Salazar,
			 Ms. Collins, Mr. Lugar, Mrs.
			 Dole, Mr. Specter,
			 Mr. Coleman, Mr. Voinovich, Mr.
			 Inhofe, Mr. Hagel,
			 Mr. Smith, Ms.
			 Snowe, Mr. Menendez,
			 Mr. Byrd, Ms.
			 Stabenow, Mr. Bingaman,
			 Mr. Wyden, Mr.
			 Nelson of Nebraska, Mrs.
			 Boxer, Mr. Whitehouse,
			 Mr. Casey, Mr.
			 Bayh, Mr. Levin,
			 Mr. Johnson, Ms. Landrieu, Mr.
			 Kerry, Mr. Harkin,
			 Mrs. Lincoln, Mr. Durbin, Mr. Nelson of
			 Florida, Mr. Bond,
			 Mr. Kohl, Mr.
			 Craig, and Mr. Baucus)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 26
			 (legislative day, September 17), 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing and honoring the 50th
		  anniversary of the founding of AARP.
	
	
		Whereas AARP is a nonprofit, nonpartisan organization with
			 more than 40,000,000 members that is dedicated to improving the quality of life
			 of people who are 50 years of age or older;
		Whereas Ethel Percy Andrus, a retired educator from
			 California, founded AARP in 1958 to promote independence, dignity, and purpose
			 for older people in the United States and to encourage current and future
			 generations “to serve, not to be served”;
		Whereas the vision of AARP is “a society in which everyone
			 ages with dignity and purpose and in which AARP helps people fulfill their
			 goals and dreams”;
		Whereas the mission of AARP is to enhance the quality of
			 life of all people as they age, to promote positive social change, and to
			 deliver value to its members through information, advocacy, and service;
		Whereas the nonpartisan advocacy activities of AARP help
			 millions of people participate in the legislative, judicial, and administrative
			 processes of the United States;
		Whereas AARP is a trusted source of reliable information
			 on health, financial security, and other issues important to people 50 years of
			 age and older;
		Whereas AARP provides an opportunity for volunteerism and
			 service so that its millions of members can better their families, communities,
			 and the Nation;
		Whereas AARP Services has become a leader in the
			 marketplace by influencing companies to offer new and better services for the
			 members of AARP;
		Whereas AARP Foundation, the philanthropic arm of AARP,
			 delivers information, education, and direct service programs to the most
			 vulnerable people in the United States aged 50 and over;
		Whereas the job placement program of AARP Foundation has
			 helped more than 400,000 low-income older people in the United States find
			 jobs, contributing to their sense of purpose and dignity;
		Whereas the Driver Safety Program of AARP has helped more
			 than 10,000,000 older drivers sharpen their driving skills;
		Whereas 2008 is the 50th anniversary of the founding of
			 AARP; and
		Whereas, in honor of its 50th anniversary, AARP renewed
			 its commitment to improving the quality of life for all older people in the
			 United States and helping people of all generations fulfill their goals and
			 dreams: Now, therefore, be it
		
	
		That the Senate—
			(1)commends AARP for
			 50 years of outstanding service to people aged 50 and older; and
			(2)recognizes AARP’s
			 commitment to serving future generations.
			
